Jones, Judge:
This claim is for damages in the amount of $202.62, sustained when the claimant, Norma Robison, drove her 1966 model white Plymouth automobile over a State road between Stumptown and Frametown, in Braxton County, soon after the road had been treated by the State Road Commission with prime tar and during a hard rain which caused the tar to gather in pudddles and prevented it from soaking into the ground. There is nothing in the evidence to indicate that the claimant drove her car at an unreasonable speed, and claimant’s testimony was corroborated by State Road Commission personnel to the effect that the tar did splash onto the painted surface of the automobile, and that the paint was severely damaged thereby.
Invoices were presented by the claimant showing the cost of cleaning and repainting portions of the automobile in the amount of $202.62, and in the Court’s opinion such damage was the result of negligence on the part of State Road Commission employees and in equity and good conscience the claimants should be indemnified. Therefore, the claimants, James and Norma Robison, are hereby awarded the sum of $202.62.